VAUGHN, Judge.
 Defendant moved to quash the warrant for the first time after appeal to the Superior Court. The trial court may in its discretion decide whether a motion to quash should be entertained under such circumstances. State v. Matthews, 270 N.C. 35, 153 S.E. 2d 791; State v. St. Clair, 246 N.C. 183, 97 S.E. 2d 840. The exercise of that discretion is not ordinarily reviewable on appeal. State v. Matthews, supra; State v. St. Clair, supra. In the instant case, the court elected to rule on the motion and denied the same. Defendant’s motion was that “the Complaint for Arrest be quashed on the grounds that said Complaint was issued upon information and belief without setting forth any grounds upon which the. information or belief was based.” The only question raised by the denial of the motion is whether an arrest warrant must contain a “complaint” in which there is set *572out information sufficient to show that there is probable cause for the issuance of the warrant. There is no such requirement in this State. Before issuing an arrest warrant, the Magistrate must examine the complainant and any witnesses produced by the complainant under oath. G.S. 15-19. If it appears that a criminal offense has been committed the Magistrate shall issue a warrant “reciting the accusation, and commanding the officer ... to take the person accused of having committed the offense, and bring him before a masistrate, to be dealt with according to law.” G.S. 15-20. There is no requirement that the evidence given the Magistrate be transcribed or set out in a “complaint.”
Although defendant’s motion, as made, did not raise the question of whether there were sufficient facts before the Magistrate to establish probable cause for the issuance of the warrant for defendant’s arrest, the record discloses that such was the case.
Defendant also contends that the arrest warrant was fatally defective in that it contained the term “highway” whereas G.S. 20-28 (a) refers to “highways of the State.” It is not necessary to charge in the precise words of a statute. Under G.S. 15-153 every criminal proceeding by warrent is sufficient for all intents and purposes if it expresses the charge in a plain, intelligible and explicit manner. Webster’s Third New International Dictionary (1968) defines “highway” as a “road or way on land or water that is open to public use as a matter of right.” The term “highway” encompasses “highway of the State” or “public highway.” We conclude the warrant is definite enough to “. . . (1) identify the offense with which the accused is sought to be charged; (2) to protect the accused from being twice put in jeopardy. . .; (3) to enable the accused to prepare for trial, and (4) to enable the court, on conviction ... to pronounce sentence. . . .” State v. Sparrow, 276 N.C. 499, 173 S.E. 2d 897, cert. den., 403 U.S. 940, 29 L.Ed. 2d 719, quoting State v. Greer, 238 N.C. 325, 77 S.E. 2d 917.
We find no prejudicial error in the trial from which defendant appealed.
Affirmed.
Judges Campbell and Morris concur.